DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	Invention I, claim 26 is drawn to a method of forming a heated floor panel whereas invention II, claims 8-11 and 13-16 are directed to a heated floor panel. Invention I and II are related as process of making and product made. The inventions are distinct in either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product a claimed can be made by another and materially different process (MPEP 806.05(f)). In the instant case the product of Invention II can be made by a materially different method, e.g., a method wherein the panel skin is bolted to the based assembly rather than bonded.
	Restriction for examination purposes as indicated is proper because all the invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups of invention have achieved a separate status in the art in view of their different classifications, an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one is not likely applicable to the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Furthermore, it is noted that in response to the Species restriction filed 02/14/2022 applicant’s elected Species II, a method and related product wherein the base assembly is cured during bonding to the panel skin. Claim 26 is directed to Species I, as it is directed to a method wherein the base assembly is cured prior to bonding to the panel skin. Thus, in addition to being drawn to an invention that is distinct form the invention as originally claimed, claim 26 further does not fall within the elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 13, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (WO 2010/137800 A2).
	Regarding claim 8, Park discloses floor heating panel (Advantageous-Effects) comprising a heating element (110), panel skin (140) located over the heating element and a base assembly (130, 120) located in a cavity defined by the panel skin (Best-Mode, Fig. 1). The base assembly comprising a first surface comprising a first layer (top layer 130), an opposite second surface comprising a second layer (bottom layer 130), and a honeycomb layer (120) located between the first and second layers. Heating element (110) located on the first surface of the base assembly. The panel skin (140) located over both the heating element and first surface of the base assembly as well as extending from the first surface to the second surface of the base assembly (Fig. 1).
	Regarding claim 9, Park discloses the first and second surfaces opposite each other (Fig. 1), and given the base assembly has a three-dimensional structure (Advantageous-Effects), there are a plurality of side walls extending between the first and second surfaces (Fig. 1).
	Regarding claim 10, Park discloses the hating element (110) located between the honeycomb layer (120) and second layer (130) wherein the second layer comprises a top layer i.e., second layer 130 is the top layer 130 in Fig. 1 of Park.
	Regarding claims 11 and 13, the panel skin (140) surrounds an outer perimeter of the honeycomb layer and extends to the second surface of the base assembly (Fig. 1).
	Regarding claims 21 and 23, Park discloses floor heating panel (Advantageous-Effects) comprising a heating element (110), panel skin (140) located over the heating element and a base assembly (130, 120) located in a cavity defined by the panel skin (Best-Mode, Fig. 1). The base assembly comprising a first surface comprising a first layer (top layer 130), an opposite second surface comprising a second layer (bottom layer 130), and a honeycomb layer (120) located between the first and second layers. Given the base assembly has a three-dimensional structure (Advantageous-Effects), there are a plurality of side walls extending between the first and second surfaces (Fig. 1).
	Heating element (110) located on the first surface of the base assembly. The panel skin (140) located over both the heating element and first surface of the base assembly as well as extending from the first surface to the second surface and sidewalls of the base assembly (Fig. 1) thus surrounding an outer perimeter of the first layer, second layer and honey comb layer. The first layer being bottom layer (130) (Fig. 1 and 2-4).
	Regarding claim 22, Park discloses the panel skin (140) directly adjacent to an outer perimeter of the honeycomb layer (120) (Fig. 2 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 8 or 21 above, and further in view of Tannhaeuser (WO 00/68527 A1).
	Regarding claims 14 or 24, Park discloses the limitations of claim 8 or 21 as discussed above. Park does not disclose the base assembly including a first and second layer each comprising a fiber reinforced composite material.
	Tannhaeuser, in the analogous field of aircraft floor panels (page 6, line 246 and page 14, line 560), discloses a building panel comprising a core and outer layers (2 and 3). The outer layers formed of fiber reinforced plastic (page 3, lines 96-103).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include first and second outer layers of fiber reinforced composite material, as taught by Tannhaeuser, in the assembly of Park (i.e., on the outer surfaces of material 130), to increase the tensile strength of the panel (page 3, lines 87-88).

Claims 15-16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park or Park in view of Tannhaeuser as applied to claim 14 or 21 above, and further in view of Werthen at al. (US 2012/0040135).
	Regarding claims 15-16 and 21, modified Park disclose the limitations of claim 14 or 21 as discussed above. Park does not disclose a suitable material for the panel skin (140).	Werthen, in the analogous field of aircraft floor panels (0002), discloses a panel comprising an outer skin layer, in which the outer skin layer may comprise a metal or composite material, including being reinforced with aramid fibers (0032).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the skin (140) of Park, to include a metal, polymer, or composite, including with aramid fiber, as taught by Werthen, as these materials resist high impact and fatigue loads (0009 and 0033).

Response to Arguments
Applicant’s arguments filed 09/28/2022 have been fully considered but they are not persuasive.

Applicant argues over Park (WO 2010/137800) that the structure is different and is not directed to preventing damage during installation. Specifically, applicant argues that the finishing panel 140 does not equate to a protective covering to prevent damage but is a cover added around the porous body and heat transfer plate, thus not protecting the panel during installation. Moreover, applicant argues that the structure of the panel skin located over both the heating element and first surface of the base assembly and extending from the first surface to the second surface is not depicted in Park.
	Regarding applicant’s argument that Park does not teach the function of protecting the panel during installation, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The finishing panel of Park is on the other layers, thus necessarily offering some protection. Additionally, it is expressly stated that the finishing panel protects the layers 130 by limiting water passage (0050).
	Regarding applicants arguments that Park does not teach the claimed structure, the examiner respectfully disagrees. The finishing panel 140 of Park covers at least the sides and top of the panel (Fig. 1-2 and 4), thus necessarily over both the heating element and first surface. It is noted that being “over” something does not equate to directly next to, and that the claimed structure is not limited to not including other layers or material between the covering and base assembly/heating element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781